El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En el testamento que Enrique Guillermo Servera otorgó ante notario público el 15 de septiembre de 1914 reconoció como hijos naturales s(uyos a los niños Luis-Vicente, Aurelio y Bosalía, inscritos en el Eegistro Civil de San Germán como hijos naturales de Monserrate Giménez y habiendo solici-tado el testador, por medio de abogado, de Francisco Otero Eivera, encargado de dicho registro, que -anotase esa reco-nocimiento al margen de tales inscripciones, se negó a ello. Entonces Enrique Guillermo Servera acudió al Tribunal de Distrito de Mayagüez exponiendo esos-, hechos .y pidiéndole que mediante un auto de mandamus ordenase al encargado del registro civil que hiciese tales anotaciones marginales.
El Tribunal de Distrito de Mayagüez; se negó a expedir el auto solicitado fundándose- en que no: habiendo1 fallecido el otorgante del testamento,'no-'tenía'-'este 'documeiíto -más *368fuerza y valor que cualquiera otra escritura pública de reco-nocimiento de hijo natural y necesitaba, por tanto, la apro-bación judicial para que surta efectos legales, y además por-que la persona que presentó el testamento al demandado no era persona interesada en la inscripción o anotación ni repre-sentaba a los interesados según dispone el artículo 19, párrafo Io. de la ley vigente del registro civil. Contra esta resolu-ción interpuso el peticionario el presente recurso de apela-ción.
La naturaleza jurídica del testamento es la disposición de los bienes para después de la muerte del testador, por lo que en cuanto a ellos no produce efecto legal basta después que ocurre el fallecimiento; pero como el legislador ba per-mitido por el artículo 193 del Código Civil Revisado, según fue enmendado en el año 1911, que en él pueda hacerse el reconocimiento de bij os .naturales y en ese caso lo exime de la aprobación judicial que exige para cuando se bace en cual-quier otro documento público que no sea el acta de nacimiento, no puede sostenerse que mientras ocurre la muerte del tes-tador el reconocimiento que bizo de bijos naturales necesita la aprobación judicial como si estuviera becbo en documento público que no sea testamento.
El reconocimiento está' becbo en testamento y por tanto surte el efecto de no necesitar la aprobación judicial. El legislador eximió de ese requisito el reconocimiento becbo en testamento a pesar de que sabía que tal clase de documento no produce efectos en cuanto a la disposición de bienes basta después de la muerte del testador y nosotros. debemos res-petar su voluntad, basada sin duda en las mayores solem-nidades requeridas para esa clase de documentos y en la meditación y deliberación que generalmente concurren en íos testamentos. Además, según el artículo 731 del propio có-digo, quiso que el reconocimiento no perdiera su fuerza legal aunque se revocara el testamento, lo que demuestra que no es necesario que el testamento llegue a producir efectos como tal para que el reconocimiento conserve su fuerza legal, que *369en esos casos es la de Imber sido' hecho en testamento y la de estar exento de la aprobación judicial.
En cuanto al segundo fundamento de la resolución ape-lada, entendemos que según el artículo 19, párrafo Io. de la Ley del Registro Civil son personas interesadas en la ano-tación marginal de que se trata no solamente los menores reconocidos, sino también el padre o madre que los reconoce y por tanto que Enrique Guillermo Servera tiene derecho para solicitar personalmente o por medio de su abogado la anotación marginal del reconocimiento que hizo de sus hijos.
Por las razones expuestas somos de parecer que debe revocarse la resolución apelada con instrucciones al juez del tribunal inferior para que expida el auto de mandamus en la forma que crea conveniente de acuerdo con la ley.

Revocada la orden apelada, ordenándose a la corle inferior proceda a expedir ■el auto de mandamus en la forma que lo crea conve-niente de acuerdo con la ley.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.